          Case 1:19-cr-00369-APM Document 77 Filed 02/26/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          :
                                                  :       Case No. 1:19-CR-00369(APM)
   v.                                             :
                                                  :       The Honorable Amit P. Mehta
TERRELL ARMSTEAD,                                 :
                                                  :
Defendant.                                        :

             MOTION IN LIMINE TO EXCLUDE CROSS-EXAMINATION OF
              WITNESSES ABOUT UNCHARGED CRIMES ELSEWHERE

        Defendant should not be permitted to cross-examine witnesses about criminal conduct in

other jurisdictions, such as state prosecutions, particularly uncharged conduct. Such cross-

examination is not relevant to any matter at issue in the case – including potential bias of the

witness, because the prosecution in this case does have control over prosecutorial decisions by

other jurisdictions. Moreover, any limited relevance is far outweighed by the prejudicial impact

of uncharged, unconvicted conducted under the balancing test set forth in Fed. R. Evid. 403.

        In United States v. Diaz, 26 F.3d 1533, 1540 (11th Cir. 1994), for example, the Circuit

Court of Appeals upheld refusal to permit defendant to cross-examine a government agent about

a pending state court indictment for vehicular homicide, reasoning that such a restriction was

proper because “the information sought to be elicited must be relevant.” Id. There, the pending

separate prosecution was not relevant. That is, the Court rejected the argument that such a state

prosecution was and could not be relevant to bias or evidence that the agent had motivation to

“curry favor” in federal prosecution because no evidence that “government had the ability to

grant leniency” in agent’s unrelated state prosecution for vehicular homicide. Id.

        Other courts have reached the same result. See, e.g., United States v. Thorn, 917 F.2d
          Case 1:19-cr-00369-APM Document 77 Filed 02/26/20 Page 2 of 2


170, 175-76 (5th Cir. 1990) (trial court properly prohibited introduction of evidence of pending

state drug indictment because no evidence that government could influence the outcome of the

state case); Bowling v. Commonwealth, 80 S.W.3d 405, 411 (Ky. 2002) (no motive to curry favor

where the prosecuting attorney had no jurisdiction to grant any leniency to the witness with

respect to charges in another county); cf. United States v. Abadie, 879 F.2d 1260, 1267 (5th Cir.

1989) (no Brady violation where no basis to believe that the evidence of the state court

indictment would have been admissible in the federal proceedings).

       This also applies where the cross-examination relates to unproven allegations. See, e.g.,

United States v. Novaton, 271 F.3d 968, 1007 (11th Cir. 2001) (trial court did not abuse

discretion in refusing to permit cross-examination of purported bias related to uncharged conduct

by government agent; in addition to limited, if any, probative value, “[t]he insertion into the trial

of unproven allegations that Lucas had stolen cocaine had the obvious potential to cause serious

and unfair prejudice to the government.”); United States v. Taylor, 417 F.3d 1176, 1180 (11th

Cir. 2005) (affirming trial court’s refusal to allow defense to “admit or reference evidence of

unproven, citizen complaints that were brought against [o]fficer”).

                                                      Respectfully submitted,

                                                      TIMOTHY SHEA
                                                      UNITED STATES ATTORNEY
                                                      D.C. Bar Number 437437

                                               By:     /s// Kenya K. Davis & Amy E. Larson
                                                      Kenya K. Davis, D.C. Bar Number 502305
               `                                      Amy E. Larson, N.Y. Bar Number 4108221
                                                      Assistant United States Attorneys
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: (202) 252-7059 / 8654
                                                      Email: Kenya.Davis@usdoj.gov
                                                         Amy.Larson2@usdoj.gov
